Sup. Ct. Ill. (Certiorari granted, 386 U. S. 941.) Motions of American Federation of Labor & Congress of Industrial Organizations, National Lawyers Guild and State Bar of California for leave to file briefs, as amici curiae, granted. Motion of NAACP Legal Defense & Educational Fund, Inc., et al. for leave to file brief, as amici curiae, granted. Motions of NAACP Legal Defense & Educational Fund, Inc., et al. and State Bar of California for leave to participate in oral argument, as amici curiae, denied.